 

_Arcoronpnentmnmrar senna nena FP

|_ LCase Paley 00208: Ful : ca ment 41-2 Filed 08/19/19 Page1lof1 Page ID #:287

artnet . oe

 

 

Global Sehlewant lev Sheet

 

\ . \ Wyn ot VE Re\e € ok YAN ewe

 

4
Soe AK disaled and  vaw nes

 

Dd. B\ebal Settl\ewnt 84, 600 -

 

 

 

Uy Covdenae, 8 &, S60

 

Ne. vv \ CA_ AS w wa \ CxO
Sad

 

A Electronic Sicnadtuces

Ca

 

, me /
Ay C OV bide wet \ Terms oft aert\e Wen v

 

 

BACCE wen,

 

S, a Wty a \ re | CASE re | ONC Nn S Sule )\ 6 he

 

 

 

 

 

CO Opes ty SL Pp \ AYN a ¢ ge Love.

cf
a

 

 

 

eB, Qo\v Y u

Se
oe
oD

 

 

ca Be “Tlaink {€

 

 

 

Sac an ow wae SOW
= Hive |

 

0) A ctdoer 8, 2aArX

 

 

 

 

 

 

 

| \

iam 0 ne we 4 Fay Met A ON |
acne coe

\/4/ 2018 FL, 000 7 oe
: Hse \a/ F/ 0 — LO! t/ 1A a SH Lo D paytneut by AWW 7 of
feachk mouth. Dw O/T / 14 AW last payment ws \\
_ be Bue |
ake Nssenk +p SH plated yudawent 4p we
AWN le aleny ot pea ch

CO _ 10/8/9014 MI hale

etn cccorrnenttungees

 

 

 

 

 

 
